952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Crawford PARKER, Plaintiff-Appellant,v.UNITED STATES of America;  Robert J. Siedel, Jr.,Defendants-Appellees.
No. 91-7119.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  (CA-91-223-N), J. Calvitt Clarke, Jr., Senior District Judge.
Monroe Crawford Parker, appellant pro se.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Monroe Crawford Parker seeks to appeal the district court's order dismissing his 28 U.S.C. § 2241 (1988) petition, construing his claims as a 28 U.S.C. § 2255 (1988) motion, and denying relief due to his pending direct appeal in this Court.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.*  Parker v. United States, No. CA-91-223-N (E.D.Va. May 23, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We also deny Parker's motion for release pending review of his habeas corpus proceeding, filed in this Court on November 29, 1991